DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 10 should read in part “based on a collection efficiency at which the filter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15-19, 21-22 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiran (US 2012/0096854).
In Reference to Claim 15
(See Kiran, Figures 1-2)
Kiran discloses:
	An internal combustion engine exhaust purifier temperature control method for an internal combustion engine system in which an exhaust purifier (208,214) is disposed in an exhaust passage (114) connected to an internal combustion engine (108), and is structured to purify exhaust gas exhausted from the internal combustion engine (108), and includes a filter (116) structured to collect exhaust particulate matter contained in the exhaust gas (See Kiran, Paragraphs [0017] & [0020]), the internal combustion engine exhaust purifier temperature control method comprising: 
performing a predetermined exhaust gas temperature increase control to increase temperature of the exhaust gas, in response to a condition that temperature of the filter is lower than or equal to a first preset temperature point (See Kiran, Paragraph [0029]); and 
setting the first preset temperature point, based on collection efficiency at which the filter collects the exhaust particulate matter. (See Kiran, Paragraph [0024]).

In Reference to Claim 16
(See Kiran, Figures 1-2)
Kiran discloses:


In Reference to Claim 17
(See Kiran, Figures 1-2)
Kiran discloses:
	Setting the first preset temperature point to a lowermost value of a temperature range, wherein when the temperature of filter is in the temperature range, the collection efficiency of the filter for the exhaust particulate matter converges within a predetermined range. (See Kiran, Paragraph [0024]).

In Reference to Claim 18
(See Kiran, Figures 1-2)
Kiran discloses:
	wherein the exhaust purifier includes a catalyst disposed upstream of the filter, and structured to purify the exhaust gas (See Kiran, Paragraph [0051] w/respect to the filter 210 being a catalyzed filter), the internal combustion engine exhaust purifier temperature control method comprising: 
performing the exhaust gas temperature increase control, in response to a condition that temperature of the catalyst is lower than or equal to a second preset temperature point. (See Kiran, Paragraph [0024]).

In Reference to Claim 19
(See Kiran, Figures 1-2)
Kiran discloses:
	composing the exhaust gas temperature increase control of a filter temperature increase control and a catalyst temperature increase control, wherein the filter temperature increase control is to increase the temperature of the exhaust gas so as to set the temperature of the filter higher than or equal to the first preset temperature point, and wherein the catalyst temperature increase control is to increase the temperature of the exhaust gas so as to set the temperature of the catalyst higher than or equal to the second preset temperature point(See Kiran, Paragraph [0029]); and 
performing the filter temperature increase control, after performing the catalyst temperature increase control. (See Kiran, Paragraph [0029]).
The Examiner notes that the temperature control is performed to maintain the temperature of the filter and filter/catalyst within operating range.

In Reference to Claim 21
(See Kiran, Figures 1-2)
Kiran discloses:
	setting a first manipulation amount of a manipulated variable during the filter temperature increase control, wherein the manipulated variable is manipulated to increase the temperature of the exhaust purifier (See Kiran, Paragraph [0029] w/respect to turbocharger temp control); and 


In Reference to Claim 22
(See Kiran, Figures 1-2)
Kiran discloses:
	employing a first number of manipulated variables to be manipulated to increase the temperature of the exhaust purifier during the filter temperature increase control (See Kiran, Paragraph [0029] w/respect to upstream turbocharger temp control); and 
employing a second number of manipulated variables to be manipulated to increase the temperature of the exhaust purifier during the catalyst temperature increase control, wherein the second number is different from the first number. (See Kiran, Paragraph [0035] w/respect to upstream and downstream turbocharger temp control).

In Reference to Claim 27
(See Kiran, Figures 1-2)
Kiran discloses:
	An internal combustion engine control device comprising: 
an exhaust purifier (208,214) structured to purify exhaust gas in an exhaust passage connected to an internal combustion engine (108), wherein the exhaust purifier 
a control section (222) configured to control temperature of the exhaust purifier (208,214); 
wherein the control section (222) is configured to: 
perform a predetermined exhaust gas temperature increase control to increase temperature of the exhaust gas, in response to a condition that temperature of the filter is lower than or equal to a first preset temperature point (See Kiran, Paragraph [0029]); and 
set the first preset temperature point, based on collection efficiency at which the filter collects the exhaust particulate matter. (See Kiran, Paragraph [0024])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiran (US 2012/0096854) in view of Leone et al. (US 2017/0305411).
In Reference to Claim 23
Kiran discloses:
	In response to a condition that the exhaust purifier is low in temperature, increase exhaust purifier temperature. (See Kiran, Paragraph [0029] w/respect to turbocharger control).
Kiran discloses the claimed invention except:
	Wherein the temperature increase condition is retarding ignition timing of the internal combustion engine so as to increase the temperature of the exhaust purifier, wherein the ignition timing is a manipulated variable to be manipulated to increase the temperature of the exhaust purifier.
	Leone et al. (Leone) discloses an engine emissions temperature system control system. (See Leone, Abstract). Leone discloses retarding ignition timing of the internal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the secondary air structure and ignition control of Leone in the device of Kiran, as both references are directed towards engine emissions temperature system control systems. One of ordinary skill in the art would have recognized that the control system of Leone would have decreased the time required to reach light-off temperature by actively heating and providing secondary air to the filter and catalyst of Kiran as opposed to only adjusting turbocharger output. (See Leone, Paragraph [0083]).

In Reference to Claim 24
Kiran discloses:
	In response to a condition that the exhaust purifier is low in temperature, increase exhaust purifier temperature. (See Kiran, Paragraph [0029] w/respect to turbocharger control).
Kiran discloses the claimed invention except:
wherein the exhaust passage includes a portion upstream of the exhaust purifier that is structured to be supplied with secondary air, the internal combustion engine exhaust purifier temperature control method comprising: wherein the temperature increase control includes supplying an amount of the secondary air so as to increase the temperature of the exhaust purifier, wherein the amount of secondary air is a 
Leone et al. (Leone) discloses an engine emissions temperature system control system. (See Leone, Abstract). Leone discloses retarding ignition timing of the internal combustion engine while supplying secondary air to increase the temperature of the exhaust gas purifier to maintain and/or reach activation temperature. (See Leone, Paragraph [0083]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the secondary air structure and ignition control of Leone in the device of Kiran, as both references are directed towards engine emissions temperature system control systems. One of ordinary skill in the art would have recognized that the control system of Leone would have decreased the time required to reach light-off temperature by actively heating and providing secondary air to the filter and catalyst of Kiran as opposed to only adjusting turbocharger output. (See Leone, Paragraph [0083]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiran (US 2012/0096854) in view of Farman et al. (US 2014/0123968).
In Reference to Claim 25
Kiran discloses:
	wherein the exhaust passage is provided with a turbine of a turbocharger (204) upstream of the exhaust purifier (210) and in response to a condition that the exhaust 
Kiran discloses the claimed invention except:
the internal combustion engine exhaust purifier temperature control method comprising: wherein the temperature increase control includes increasing a degree of opening of the wastegate valve so as to increase the temperature of the exhaust purifier, wherein the degree of opening of the wastegate valve is a manipulated variable to be manipulated to increase the temperature of the exhaust purifier.
Farman et al. (Farman) discloses an exhaust emissions device temperature control system. (See Farman, Abstract). Farman discloses the internal combustion engine exhaust purifier temperature control method comprising: wherein the temperature increase control includes increasing a degree of opening of the wastegate valve so as to increase the temperature of the exhaust purifier, wherein the degree of opening of the wastegate valve is a manipulated variable to be manipulated to increase the temperature of the exhaust purifier. (See Farman, Paragraphs [0005] & [0017]-[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized wastegate control to adjust the temperature of the exhaust purifier of Kiran, as both references are directed towards exhaust emissions device temperature control systems. One of ordinary skill in the art would have recognized that the turbo control of Farman would have decreased the time required to reach light-off temperature by actively heating the filter and catalyst of Kiran .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiran (US 2012/0096854) in view of Arai et al. (JP H05-328528).
In Reference to Claim 26
Kiran discloses:
increase exhaust purifier temperature. (See Kiran, Paragraph [0029] w/respect to turbocharger control).
Kiran discloses the claimed invention except:
	Wherein the increasing is effected by increasing engine speed of the internal combustion engine so as to increase the temperature of the exhaust purifier, wherein the engine speed is a manipulated variable to be manipulated to increase the temperature of the exhaust purifier.
	Arai et al. (Arai) discloses an exhaust emission temperature control system. (See Arai, Paragraph [0008]). Arai discloses wherein the increasing is effected by increasing engine speed of the internal combustion engine so as to increase the temperature of the exhaust purifier, wherein the engine speed is a manipulated variable to be manipulated to increase the temperature of the exhaust purifier. (See Arai, Paragraphs [0008]-[0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the temperature increase control of Arai, as both references are directed towards exhaust emission temperature control .

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest, alone or in combination, “composing the exhaust gas temperature increase control of a filter temperature increase control and a catalyst temperature increase control, wherein the filter temperature increase control is to increase the temperature of the exhaust gas so as to set the temperature of the filter higher than or equal to the first preset temperature point, and wherein the catalyst temperature increase control is to increase the temperature of the exhaust gas so as to set the temperature of the catalyst higher than or equal to the second preset temperature point; setting a first determination value in accordance with a value obtained by subtracting the temperature of the filter from the first preset temperature point; setting a second determination value in accordance with a value obtained by subtracting the temperature of the catalyst from the second preset temperature point; comparing the first determination value with the second determination value; performing the filter temperature increase control in response to a condition that the first . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yahata, Santoso, and Harima show exhaust purifier temperature control systems in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746